Citation Nr: 1535815	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-49 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for right knee arthritis.  The Veteran's claims file is now in the jurisdiction of the Milwaukee, Wisconsin RO.  A December 2009 rating assigned a combined 20 percent rating for the right knee disability (based upon a formulation of 10 percent under Diagnostic Code (Code) 5010 for traumatic arthritis and 10 percent under Code 5257 for instability), effective June 7, 2007.  At his request the Veteran was scheduled for a Travel Board hearing.  In a statement received in April 2015, he withdrew the hearing request.


FINDING OF FACT

At no time under consideration is the Veteran's right knee disability shown to be manifested by more than slight recurrent subluxation or instability; compensable limitations of flexion or extension, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, and/or symptomatic removal of semilunar cartilage are not shown.  


CONCLUSION OF LAW

A combined rating in excess of 20 percent is not warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5003, 5010, 5256-5263 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in November 2007, March 2009, and April 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns effective dates of awards.  

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and SSA records have been secured.  He was afforded VA examinations in September 2007, September 2009, and February 2014.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they include all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's right knee disability is currently assigned a combined 20 percent rating (10 percent under Code 5010 for traumatic arthritis with painful (but less than compensably limited) motion and 10 percent under Code 5257 for instability), effective June 7, 2007 (the date of the instant claim for an increase).  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.  
Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A December 2006 SSA disability determination found the Veteran disabled for SSA purposes since November 2001 based on diagnoses not at issue herein (spinal cord compression and cervical spine stenosis).  

VA treatment records generally show complaints of right knee pain and instability, and indicate that the Veteran underwent right knee surgery in 2002 by a private physician.  July 2005 MRI of the right knee revealed a possible tear of the medial and lateral menisci and the anterior and posterior cruciate ligaments.  

June 2007 VA treatment records show reports of right knee pain with activity.  The Veteran indicated that he could walk about a half mile.  Examination of the right knee found ROM of 0-130 degrees and medial joint line tenderness.  There was no effusion.  Lachman's and Valgus stress tests were positive.  X-rays of the right knee revealed moderate degenerative joint disease.  

An August 2007 VA emergency department record shows that the Veteran was seen after his right knee gave out causing him to fall into a chair and a fish tank.  He reported right knee pain, swelling, and tenderness of one week duration.  On physical examination, there was mild edema and deformity of the right knee.  

On September 2007 VA examination, the Veteran reported pain and swelling about the right knee.  He had a mild, intermittent limp, but ambulated without an assistive device.  He indicated that he had been unemployed since 2002 and could not work because of his right knee.  He reported arthroscopic surgery on the right knee by a private physician in 2002, with no improvement after surgery.  Physical examination of the right knee found mild swelling and crepitus.  Right knee ROM was flexion to 130 degrees and normal extension.  There was normal muscle strength, and moderate weakness and endurance of the right knee.  There was no painful or limited motion, tenderness on palpation at the joint line, or lack of coordination.  Right knee X-rays revealed degenerative changes; it was noted that the degenerative changes had worsened since a previous examination in June 2005.  

November 2007 VA treatment records show the Veteran reported that his right knee gives out frequently.  He indicated that a day prior he had fallen off a ladder while painting and twisted his ankle when his knee gave out.  He requested and was provided a cane.  

In November 2007 statements, the Veteran related that he injured himself when his knee gave out on a 6-foot step ladder.  He stated that he also injured himself in August when his knee gave out and he fell into a chair and coffee table.  He stated that he cannot stand or walk for more than 3-4 hours a day, and that his knee was always swollen and became worse with use.  

A December 2007 statement from T.T., a program manager for Transitional Living Services, indicates that in the past 12 months, the Veteran had to go to the emergency room 3 times because he injured himself when his knee gave out on him.  The Veteran had to increase his daily pain medication to be able to engage in activities of daily living.  Over the last two years, pain from his injuries had increased significantly, to the point that his quality of life was being impacted.  

January 2008 VA treatment records show that the Veteran reported worsening pain in his knees.  X-rays of the right knee revealed degenerative joint disease; there was no significant joint effusion.  In April 2008, he was seen at the emergency room for ongoing chronic right knee pain with exacerbation since working on his car about 5 days prior.  There was no swelling or deformity of the right knee.  In July 2008, he reported 2 months of relief from a steroid injection.  July and August 2008 clinical examinations of the right knee found ROM was flexion of 130 degrees and extension of 0 degrees with pain at the extremes.  There was medial pseudolaxity, mild crepitus, and full muscle strength.  It was noted that the knee had improved since an injection.  In August 2008, he was seen in the emergency department where he reported that he twisted his ankle when his knee gave out on him while climbing stairs.  

In his October 2008 notice of disagreement, the Veteran stated that he had been to the emergency room 6 times in the past 2 years due to his knee (on various dates since August 2007).  He asserted that he worked part-time since 2002 and has been unemployed since 2004 due to mobility problems and his knee giving out on him all the time.  He stated that he cannot walk up a flight of stairs or get up from the ground without assistance.  He wakes up every morning with pain in his back and knees, and sometimes needs help sitting up and getting out of bed.  When he is active, his knee swells and throbs from the knee to the ankle.  

A November 2008 VA treatment record shows a complaint of right knee pain and swelling with movement.  Clinical examination of the right knee did not find swelling, and on valgus testing the knee opened with a firm endpoint.  X-rays revealed arthritis and a medial collateral ligament sprain.  

A January 2009 VA treatment record shows that the Veteran reported his knee was doing well since injection several months prior.  It was noted that he wore a knee brace, as required by activity.  On examination of the right knee, there was mild medial joint line tenderness and full strength of the quadriceps; right knee ROM was 0-105 degrees.  There was no effusion or instability.  The assessment was right knee DJD stable, and medial collateral ligament strain, apparently resolved.  

In May 2009 statements, the Veteran asserted that he tore open his hand when his knee gave out and he fell in March.  He indicated that his right knee is pitched 30 degrees to the right making it very difficult to walk.  He stated that it gives out on him resulting in falls.  In his September 2009 statements, he asserted that that he walks with a limp favoring the right side and that his knee frequently gives way when walking or climbing stairs.  

A June 2009 VA treatment record shows that the Veteran reported right knee pain with stairs, episodes of giving way with pain and swelling for several days.  He denied locking.  On clinical examination, right knee ROM was 0-120 degrees with slight pain in full flexion.  Valgus stress testing showed the knee open up with an endpoint.  

On September 2009 VA examination, the Veteran reported constant right knee pain, stiffness, and intermittent swelling, significantly increased by activity.  He endorsed difficulty with weight bearing on the right lower extremity, walking, and going up and down steps or ladders.  He indicated that he could walk only 1-2 blocks at a time.  He reported that over the past year he fell more than 5 times due to the knee giving out.  He was prescribed a knee brace, which he did not use consistently because he felt it was not effective.  He used a cane a couple times a month.  He denied locking of the knee, but endorsed fatigability and lack of endurance when performing a significant amount of standing or walking.  He reported that he had knee surgery in 2002 for repair of a torn meniscus and debridement, and about 6 corticosteroid injections into the right knee with temporary benefit for several weeks to a few months at a time.  On physical examination, there was a significant limp on the right and swelling.  Right knee ROM was 0-120 degrees actively and 0-140 degrees passively, with pain beyond 90 degrees of flexion; there was no additional limitation on repeat testing, but there was increased fatigue and lack of endurance.  There was no definite weakness or incoordination.  Collateral ligaments were mildly lax.  McMurray's test was negative, but there was moderate crepitus.  Muscle strength was full.  The examiner opined that the Veteran's right knee is more severe than assessed previously, resulting in an inability to pursue vocational goals and an inability to manage pain without significant intake of medication.  His employability was noted to be significantly affected by the chronic knee condition.  

On October 2009 VA examination, regarding the impact of the right knee on employability, the examiner opined that the Veteran should avoid prolonged or frequent squatting, kneeling, or climbing.  He is driving and tolerating the use of his medications; therefore, there are no restrictions or vocational limitations related solely to the use of medication.  There are no cognitive limitations imposed by his service-connected right knee disability or treatment thereof.  

A December 2009 VA emergency department record shows the Veteran was seen following a fall from his right knee giving way.  In January 2011, he reported episodes of the right knee giving out, but he denied a recent history of falls.  In December 2011, he reported increasing right knee pain and denied swelling and decreased ROM of the knee.  January and February 2012 records show reports of right knee pain.  It was noted that the Veteran walked with an antalgic gait with right leg extended and abducted due to right knee stiffness and pain.  

March 2012 VA treatment records show that the Veteran reported 11/2 years of relief from his last steroid injection.  On clinical examination, right knee ROM was 110 degrees flexion and -5 degrees extension.  The right knee was stable, tender to palpation, and painful with a patellar grind.  X-rays of the right knee revealed DJD.  

February 2013 VA treatment records show the Veteran reported that his knee pain was better after the most recent steroid injection in November.  He indicated that he was working about 4 hours a day doing carpentry and electrical work on a friend's farm.  In April 2013, he reported recurring right knee swelling.  

On February 2014 VA examination, the Veteran denied flare-ups.  ROM of the right knee was 130 degrees flexion with pain and 0 degrees extension without pain; there was no additional limitation on repeat testing.  Muscle strength was full on flexion and extension.  Functional impairment was less movement than normal and pain on movement.  There was 0-5 millimeters of medial-lateral instability.  He occasionally used a cane for mobility.  It was noted that he had a right knee meniscectomy with no residuals.  The examiner opined that it would be speculative to estimate any increase in loss of ROM due to pain, weakness, fatigability, or incoordination during a flare-up or with repetitive use over time.  It was noted that the right knee disability limited the Veteran to sedentary work only, mainly off his legs.  In a February 2014 addendum opinion, the examiner indicated that no flare-up was witnessed during the examination.  

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  The Veteran's claim for an increased rating for the service-connected right knee disability was received on June 7, 2007, and the increased rating to account for instability was assigned from that date.  The Board has considered whether there was an ascertainable increase in the right knee disability in the year prior to June 7, 2007.  VA treatment records from June 7, 2007, note that the Veteran had not been evaluated by VA for right knee complaints for more than a year prior.  He reported increased pain over the prior year, but had not reported instability during the year prior to June 7, 2007.  Accordingly, the Board finds that the record does not reflect that an ascertainable increase in disability occurred in the year prior to receipt of the instant claim.  
Although the Veteran's right knee disability has been manifested by arthritis with painful (but less than compensably limited) motion throughout, at no time is it shown to have been manifested by more than slight recurrent lateral instability.  As the evidence does not show right knee flexion limited to 45 degrees or less, or extension limited by 10 degrees or more (even with consideration of such factors as pain/use), there is no basis in the record for assigning a rating in excess of 10 percent under Codes 5260 and 5261.  And as 10 percent is the maximum rating for one joint under Code 5003, a rating in excess of 10 percent for arthritis with painful motion is not warranted.  The Board has considered whether the right knee swelling, fatigability, weakness, and lack of endurance reported by the Veteran, and noted on VA examinations, warrant an increased rating.  However, the evidence does not show that such symptoms limited right knee motion to a compensable degree.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and/or symptomatic removal of semilunar cartilage are not shown during the period for consideration.  Although the Veteran underwent a right knee meniscectomy in 2002, the record does not reflect reports of frequent right knee "locking" and/or effusion into the joint.  Accordingly, a rating in excess of 10 percent under either Code 5258 or 5259 is not warranted.  

There is evidence (primarily from the Veteran's reports on various occasions) of right knee instability and giving way.  However, examinations beginning in June 2007 have not found more than mild right knee laxity.  VA treatment records beginning in August 2007 show recurrent complaints of the right knee giving out.  While the Veteran has described incidents of the knee giving way, causing him to fall, overall, the lateral instability found on VA examinations and noted in  treatment records (i.e., objectively demonstrated) has been no more than slight.    Accordingly, a rating in excess of 10 percent under Code 5257 is not warranted.  

As the evidence does not show that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum, ratings under Codes 5256, 5262, or 5263 are not warranted.  

In summary, a combined schedular rating in excess of 20 percent is not warranted for the Veteran's right knee disability at any time during the period for consideration.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected right knee disability.  All symptoms and associated restrictions of function shown (and noted above) are encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by the right knee disability is exceptional; factors such as marked interference with employment or hospitalizations for the knee disability are not shown.  The schedular ratings assigned are therefore not inadequate, and referral of the claim for extraschedular consideration is not required.  

A November 2009 rating decision (during the pendency of the instant claim) denied a TDIU rating; the Veteran did not appeal that decision.  The record since the November 2009 denial reflects that the Veteran has worked about 4 hours a day doing carpentry and electrical work on a friend's farm; he has not alleged anew that he is unable to work due to his right knee disability.  The matter of entitlement to a TDIU rating is not re-raised by the record.  


ORDER

The appeal seeking a combined rating in excess of 20 percent for a right knee disability is denied.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


